Citation Nr: 1638390	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-32 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

The Veteran is represented by:  Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1964 to January 1966.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the RO in St. Petersburg, Florida, which denied service connection for bilateral hearing loss.  During the pendency of the appeal, an October 2015 granted service connection for right ear hearing loss; therefore the issue has been removed from the appeal.  

This case was previously before the Board in June 2015, where it remanded the case for additional development, to include obtaining a VA examination.  An August 2015 VA examination report has been associated with the record.  As such, an additional remand to comply with the June 2015 directives in not required.  See Stegall v. West, 11 Vet. App 268 (1998).  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during service, resulting in a clinically significant threshold shift.  

2.  Symptoms of left ear loss have been continuous since service separation.  

3.  The Veteran has a current disability of left ear hearing loss.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154(b), 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.326, 3.385 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the Board is granting service connection for left ear hearing loss, the issue is substantiated and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Left Ear Hearing Loss 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; 		 (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's currently diagnosed left ear sensorineural hearing loss (SNHL), as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. 
§ 3.309(a).  See Fountain v. McDonald, 27 Vet.App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For these reasons, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the disorder.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that the current left ear hearing loss developed due to in-service exposure to acoustic trauma.  Specifically, in a September 2011 statement, the Veteran wrote experiencing left hearing loss caused by exposure to artillery fire throughout service.  The Veteran also wrote that hearing loss began during service, and has worsened since service separation.  See September 2011 statement.  In an April 2013 statement, the Veteran wrote that he was given pounds of ammunition per month for target practice, which was conducted without hearing protection.  A February 2011 VA treatment record reflects the Veteran reported long-standing hearing loss.  

First, the Board finds that the evidence of record demonstrates that the Veteran has a current left ear hearing loss disability for VA purposes.  At the August 2015 VA examination, audiometric testing showed hearing loss disability in the left ear as defined by VA regulations.  See 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported exposure to acoustic trauma from artillery fire throughout service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of left hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of the left ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing diminished during service and continued to worsen since service separation.  

While service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to hearing loss, they do show a significant frequency shift at 4,000 hertz at service discharge.  It is also significant that an October 2015 rating decision by the RO granted service connection for right ear hearing loss based on the Veteran's same general contentions.  While the absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Throughout the course of this appeal, the Veteran has consistently contended that his hearing loss began during service and continued to worsen since service separation.  VA treatment records from February 2011 shows the Veteran reported long-standing hearing loss, which began during service, and a September 2011 statement reflects the Veteran indicated hearing loss beginning during service, which has worsened since service separation.  In the April 2013 statement, the Veteran reported in-service hearing loss, and an October 2015 rating decision granted service connection for right ear hearing loss.    

The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that hearing loss symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  Audiometric testing 
post-service demonstrates that hearing acuity continued to decline after service separation.  Post-service, the Veteran worked as an accountant and was not otherwise exposed to acoustic trauma.  

The Board finds the Veteran's assertions of the onset of left ear hearing loss during service and reports of hearing loss since service, in the context of the demonstrated in-service acoustic trauma and current diagnosis are sufficient to place in equipoise the question of whether symptoms of the current left ear hearing loss were continuous since service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of left ear hearing loss, service connection for left ear hearing loss is warranted.  


ORDER

Service connection for left ear hearing loss is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


